20-1712
     Kalluci v. Garland
                                                                                            BIA
                                                                                      Conroy, IJ
                                                                  A200 648 012 & 206 301 609/610
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 23rd day of November, two thousand twenty-two.
 4
 5   PRESENT:
 6              RICHARD J. SULLIVAN,
 7              WILLIAM J. NARDINI,
 8              EUNICE C. LEE,
 9                    Circuit Judges.
10   _____________________________________
11
12   BRIXHIDA KALLUCI, LORNA KALLUCI,
13   AGNES KALLUCI,
14
15                        Petitioners,
16                        v.                                          No. 20-1712
17                                                                    NAC
18   MERRICK B. GARLAND, United States
19   Attorney General,
20
21              Respondent.
22   _____________________________________
 1   FOR PETITIONERS:                    Gregory Marotta, Law Office of Gregory
 2                                       Marotta, Vernon, NJ.
 3
 4   FOR RESPONDENT:                     Bryan Boynton, Acting Assistant Attorney
 5                                       General, Civil Division; Michelle Latour,
 6                                       Deputy Director, Office of Immigration
 7                                       Litigation; Spencer Shucard, Trial Attorney,
 8                                       Office of Immigration Litigation, United
 9                                       States Department of Justice, Washington,
10                                       DC.

11         UPON DUE CONSIDERATION of this petition for review of a decision of

12   the Board of Immigration Appeals (“BIA”), it is hereby ORDERED, ADJUDGED,

13   AND DECREED that the petition for review is DENIED.

14         Petitioners Brixhida Kalluci (“Kalluci”), and her daughters Lorna and Agnes

15   Kalluci, all natives and citizens of Albania, seek review of a May 20, 2020 decision

16   of the BIA affirming a May 4, 2018 decision of an Immigration Judge (“IJ”) denying

17   Kalluci’s application for asylum, withholding of removal, and relief under the

18   Convention Against Torture (“CAT”), to which she had named Lorna and Agnes

19   as derivative beneficiaries. In re Brixhida Kalluci, et al., Nos. A200 648 012 & 206

20   301 609/610 (B.I.A. May 20, 2020), aff’g No. A 200 648 012 & 206 301 609/610 (Immig.

21   Ct. N.Y. City May 4, 2018).       We assume the parties’ familiarity with the

22   underlying facts and procedural history.

23         In her brief, Kalluci challenges the IJ’s adverse-credibility finding, which



                                              2
 1   was its sole basis for denying her claims for relief. 1               We review an adverse-

 2   credibility determination for substantial evidence, Hong Fei Gao v. Sessions, 891

 3   F.3d 67, 76 (2d Cir. 2018), and will deviate from such a determination only if, “from

 4   the totality of the circumstances, it is plain that no reasonable fact-finder could

 5   make such an adverse credibility ruling.” Id. (internal quotation marks omitted).

 6   On review, we ask “whether the agency has provided ‘specific, cogent reasons for

 7   the adverse credibility finding and whether those reasons bear a legitimate nexus

 8   to the finding.’” Id. at 77 (quoting Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d

 9   Cir. 2008)). An adverse-credibility determination may be based on, among other

10   factors, inconsistencies “between the applicant’s or witness’s written and oral

11   statements” as well as “any inaccuracies or falsehoods in such statements, without

12   regard to whether an inconsistency, inaccuracy, or falsehood goes to the heart of

13   the applicant’s claim, or any other relevant factor.” 8 U.S.C. § 1158(b)(1)(B)(iii).

14          Here, substantial evidence supports the agency’s adverse-credibility

15   determination, including significant inconsistencies between Kalluci’s asylum

16   interview, hearing testimony, and documentary evidence. See id. During her

17   asylum interview, Kalluci stated that, between 2:00 p.m. and 5:00 p.m. on July 1,



     1 Because the adverse-credibility determination is dispositive of all of Kalluci’s claims, we do not
     reach the government’s argument that Kalluci waived her claims for withholding of removal and
     CAT relief.
                                                      3
 1   2013, she was kidnapped, taken to the woods, and raped by three men, who

 2   threatened to harm her again if she continued her political activity. According to

 3   Kalluci, this incident motivated her to leave Albania and to apply for a tourist visa

 4   at the U.S. embassy.    At her hearing, however, Kalluci testified that she was

 5   kidnapped and raped later in the day on July 1, 2013 – at around 8:00 p.m.

 6   Although a discrepancy of a few hours might not ordinarily be cause for concern,

 7   the timeline here was crucial given that Kalluci’s visa application – which she

 8   admitted she submitted in person at the embassy – reflected that it was received

 9   and time-stamped on July 1, 2013 at 4:38 p.m. In other words, the documentary

10   evidence revealed that Kalluci was present at the embassy filing a visa application

11   during or before the time that she was allegedly being kidnapped and sexually

12   assaulted – the incident that purportedly motivated her to file a visa application

13   in the first place.

14          The agency was not required to accept Kalluci’s explanation that she was

15   mistaken during her asylum interview due to stress. See Majidi v. Gonzales, 430

16   F.3d 77, 80 (2d Cir. 2005) (“A petitioner must do more than offer a plausible

17   explanation for his inconsistent statements to secure relief; he must demonstrate

18   that a reasonable fact-finder would be compelled to credit his testimony.” (internal

19   quotation marks omitted)); see also Diallo v. Gonzales, 445 F.3d 624, 632 (2d Cir.

                                              4
 1   2006) (holding that an agency may rely on record of asylum interview as a basis

 2   for an adverse-credibility determination if it contains a “meaningful, clear, and

 3   reliable summary of the statements made by the applicant at the interview”

 4   (quoting In re S-S-, 21 I. & N. Dec. 121, 124 (B.I.A. 1995)). And in any event,

 5   Kalluci’s hearing testimony was also inconsistent with the visa application, since

 6   she reiterated at the hearing that “an incident happened to me on the 1st of July

 7   that after that pretty much made up my mind and convinced me I had to leave my

 8   country.” Certified Admin. Record at 112–13. Kalluci was adamant that the

 9   kidnapping and assault took place in the evening of July 1st, and that “soon after

10   this incident, [she] and [her] husband decided [they] had to leave” Albania. Id. at

11   118 (emphasis added). But the visa application bore a timestamp indicating that

12   Kalluci actually arrived at the embassy to initiate the visa process earlier in the day

13   on July 1st – before the alleged incident took place. The IJ also did not err in

14   granting significant weight to the record of the visa application after noting that it

15   appeared to have been produced in the normal course of business. See Y.C. v.

16   Holder, 741 F.3d 324, 334 (2d Cir. 2013) (“We defer to the agency’s determination

17   of the weight afforded to an alien’s documentary evidence.”); Felzcerek v. INS, 75

18   F.3d 112, 116 (2d Cir. 1996) (holding that “records made by public officials in the

19   ordinary course of their duties . . . evidence strong indicia of reliability”).

                                                5
 1         The agency reasonably concluded that other inconsistencies in the record,

 2   concerning whether Kalluci knew who had killed her father and how she learned

 3   that he had been tortured, further undermined her credibility. It also reasonably

 4   relied on her vague responses to the questions posed at the hearing.              Most

 5   dramatically, Kalluci asserted in her application that she and her family were

 6   mistreated on two specific dates, but could not provide any description of how she

 7   was harmed when asked about them. See Jin Shui Qiu v. Ashcroft, 329 F.3d 140,

8    152 (2d Cir. 2003) (“Where an applicant gives very spare testimony . . . the IJ . . .

9    may fairly wonder whether the testimony is fabricated. . . . [and] may wish to

10   probe for incidental details.”), overruled in part on other grounds by Shi Liang Lin v.

11   U.S. Dep’t of Just., 494 F.3d 296 (2d Cir. 2007). The multiple inconsistencies and

12   vague responses about alleged incidents of persecution provide substantial

13   evidence    for    the    adverse-credibility    determination.         See    8 U.S.C.

14   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167; see also Likai Gao v. Barr, 968 F.3d

15   137, 145 n.8 (2d Cir. 2020) (“[E]ven a single inconsistency might preclude an alien

16   from showing that an IJ was compelled to find him credible.                   Multiple

17   inconsistencies would so preclude even more forcefully.”).

18         We have considered all of Petitioners’ remaining arguments and find them

19   to be without merit.      For the foregoing reasons, the petition for review is

                                                6
1   DENIED.   All pending motions and applications are DENIED and stays

2   VACATED.

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk of Court




                                     7